Title: [March 1756]
From: Adams, John
To: 



      March. 1756. 1 Monday.
      
      
       Wrote out Bolingbrokes reflections on Exile.
      
      
       
        
   
   For JA’s lifelong study of, and his extensive commentaries on, the writings of Henry St. John, first Viscount Bolingbroke, see Haraszti, JA and the Prophets of ProgressZoltán Haraszti, John Adams and the Prophets of Progress, Cambridge, 1952., ch. 4. JA’s own copies of Bolingbroke’s writings are now divided between the Boston Athenaeum and the Boston Public Library.


       
      
      

      2 Tuesday.
      
      
       A snow fall last night, half leg deep. Began this afternoon, my 3rd. quarter. The great and almighty Author of nature, who at first established those rules which regulate the World, can as easily Suspend those Laws whenever his providence sees sufficient reason for such suspension. This can be no objection, then, to the miracles of Jesus Christ. Altho’ some very thoughtfull, and contemplative men among the heathen, attained a strong persuasion of the great Principles of Religion, yet the far greater number having little time for speculation, gradually sunk in to the grossest Opinions and the grossest Practices. These therefore could not be made to embrace the true religion, till their attention was roused by some astonishing and miraculous appearances. The reasonings of Phylosophers having nothing surprizing in them, could not overcome the force of Prejudice, Custom, Passion, and Bigotry. But when wise and virtuous men, commisioned from heaven, by miracles awakened mens attention to their Reasonings the force of Truth made its way, with ease to their minds.
      
      

      3 Wednesday.
      
      
       Fair Weather. Natural Phylosophy is the Art of deducing the generall laws and properties of material substances, from a series of analogous observations. The manner of reasoning in this art is not strictly demonstrative, and by Consequence the knowledge hence acquired, not absolutely Scientifical, because the facts that we reason upon, are perceived by Sence and not by the internal Action of the mind Contemplating its Ideas. But these Facts being presumed true in the form of Axioms, subsequent reasonings about them may be in the strictest sence, scientifical. This Art informs us, in what manner bodies will influence us and each other in given Circumstances, and so teaches us, to avoid the noxious and imbrace the beneficial qualities of matter. By this Art too, many curious Engines have been constructed to facilitate Business, to avert impending Calamities, and to procure desired advantages.
      
       

      4 Thurdsday.
      
      
       A fine morn.
      
      

      5 Fryday.
      
      
       Dined at home, Mr. Barnes dined here, drank Tea, and spent the evening at Coll. Chandlers.
      
      
       
        
   
   The ambiguous punctuation of the MS has been retained. JA probably intended a full stop after “dined here.”


       
      
      

      6 Saturday.
      
      
       Rose 1/2 after 4. A clowdy morn. Wrote Bolinbrokes letter on retirement and study.
      
      

      7 Sunday.
      
      
       Heard Mr. Maccarty all day. Spent the Evening and supped at Mr. Greenes, with Thayer. Honesty, Sincerity and openness, I esteem essential marks of a good mind. I am therefore of opinion, that men ought, (after they have examined with unbiassed Judgments, every System of Religion, and chosen one System on their own Authority, for themselves) to avow their Opinions and defend them with boldness.
      
      

      8 Monday.
      
      
       Spent the Evening at Major Chandlers. Fair Weather.
      
      

      9 Tuesday.
      
      
       A charming Day. Spent the evening up Chamber.
      
      

      10 Wednesday.
      
      
       A misty morning. Sun brake out about noon. Spent Evening at Gardiners.
      
      

      11 Thurdsday.
      
      
       Dined at the Colonels. Drank Tea at Mr. Paines with a number of Ladies, and spent the Evening at Major Chandlers, with Thayer.
      
      

      12 Fryday.
      
      
       Clowdy. Laid a pair of Gloves with Mrs. Willard that she would not see me chew tobacco this month.
      
      
       
        
   
   We do not know who won this wager. We do know something about JA’s use of tobacco. In 1805 his friend Dr. Benjamin Waterhouse of the Harvard Medical School published a tract entitled Cautions to Young Persons concerning Health in a Public Lecture...; containing the General Doctrine of Chronic Diseases; Shewing the Evil Tendency of the Use of Tobacco upon Young Persons; More Especially the Pernicious Effects of Smoking Cigarrs. The lecture had been delivered to Harvard undergraduates, and in it Waterhouse declared that in his twenty-three years at Harvard he had never observed “so many palid faces, and so many marks of declining health; nor ever knew so many hectical habits and consumptive affections” among the students as now (p. 27). These he attributed in large measure to the increasing use of tobacco. A copy sent by the author to JA evoked several letters of reminiscence, in which among other things JA said he had “learned the Use of tobacco upon Ponds of Ice, when Skaiting with Boys at Eight Years of Age,” and though he had given it up at certain periods, including his sojourns abroad, he had, to his regret, been a frequent user of tobacco in one form or another for sixty years (JA to Waterhouse, 19 and 13 Feb. 1805, MHi:Adams-Waterhouse Coll.).


       
      
      

      13 Saturday.
      
      
       Some Snow last night, a clowdy, raw morning.
      
      

      14 Sunday.
      
      
       Heard Mr. Maccarty all Day upon Abrahams Faith, in offering up Isaac. Spent the Evening, very Sociably at Mr. Putnams. Several observations concerning Mr. Franklin of Phyladelphia, a prodigious Genius cultivated with prodigious industry.
      
      

      15 Monday.
      
      
       I sometimes, in my sprightly moments, consider my self, in my great Chair at School, as some Dictator at the head of a commonwealth. In this little State I can discover all the great Genius’s, all the surprizing actions and revolutions of the great World in miniature. I have severall renowned Generalls but 3 feet high, and several deep-projecting Politicians in peticoats. I have others catching and dissecting Flies, accumulating remarkable pebbles, cockle shells &c., with as ardent Curiosity as any Virtuoso in the royal society. Some rattle and Thunder out A, B, C, with as much Fire and impetuosity, as Alexander fought, and very often sit down and cry as heartily, upon being out spelt, as Cesar did, when at Alexanders sepulchre he recollected that the Macedonian Hero had conquered the World before his Age. At one Table sits Mr. Insipid foppling and fluttering, spinning his whirligig, or playing with his fingers as gaily and wittily as any frenchified coxcomb brandishes his Cane or rattles his snuff box. At another sitts the polemical Divine, plodding and wrangling in his mind about Adam’s fall in which we sinned all as his primmer has it. In short my little school like the great World, is made up of Kings, Politicians, Divines, L.D. LL.D.’s, Fops, Buffoons, Fidlers, Sycho­phants, Fools, Coxcombs, chimney sweepers, and every other Character drawn in History or seen in the World. Is it not then the highest Pleasure my Friend to preside in this little World, to bestow the proper applause upon virtuous and generous Actions, to blame and punish every vicious and contracted Trick, to wear out of the tender mind every thing that is mean and little, and fire the new born soul with a noble ardor and Emulation. The World affords no greater Pleasure. Let others waste the bloom of Life, at the Card or biliard Table, among rakes and fools, and when their minds are sufficiently fretted with losses, and inflamed by Wine, ramble through the Streets, assaulting innocent People, breaking Windows or debauching young Girls. I envy not their exalted happiness. I had rather sit in school and consider which of my pupils will turn out in his future Life, a Hero, and which a rake, which a phylosopher, and which a parasite, than change breasts with them, tho possest of 20 lac’d wast coats and £1000 a year. Methinks I hear you say, this is odd talk for J. Adams. I’ll tell you, then the Ocasion of it. About 4 months since a poor Girl in this neighbourhood walking by the meeting House upon some Ocasion, in the evening, met a fine Gentleman with laced hat and wast coat, and a sword who sollicited her to turn aside with him into the horse Stable. The Girl relucted a little, upon which he gave her 3 Guineas, and wished he might be damned if he did not have her in 3 months. Into the horse Stable they went. The 3 Guineas proved 3 farthings—and the Girl proves with Child, without a Friend upon Earth that will own her, or knowing the father of her 3 farthing Bastard.
      
      

      16 Tuesday.
      
      
       Sat out for Uxbridge, arrived about 12, dined. Rode to Aldridges after Mr. Webb, and brought him with me to my Uncles. Spent the Evening there. Lodged with Webb.
      
      
       
        
   
   Presumably Nathan Webb (1734–1760), Harvard 1754, nephew and namesake of JA’s “Uncle Webb"; he is said to have practiced medicine, and it was to him that JA addressed his first letter that survives, 1 Sept. 1755 (Adams Papers; JA, MS note appended to a copy of his letter to Webb, 12 Oct. 1755, same).


       
      
      

      17 Wednesday.
      
      
       A fine morning. Proceeded on my Journey towards Braintree. Stop’ed at Josiah Adams’s. Baited at Clarks of Medway. Dined at Clarks of Medfield. Stopd to see Mr. Haven of Dedham, who told me very civilly that he supposed I took my faith on Trust from Dr. Mayhew, and added that he believed the doctrine of the satisfaction of JesusChrist to be essential to Cristianity, and that he would not believe this satisfaction, unless he believed the Divinity of Christ. Mr. Balch was there too, and observed that he would not be a Christian if he did not believe the Mysterys of the Gospel. That he could bear with an Arminian, but when, with Dr. Mayhew, they denied the Divinity and Satisfaction of Jesus Christ he had no more to do with them. That he knew not what to make of Dr. Mayhews two discourses upon the Expected Dissolution of all Things. They gave him an Idea of a Cart whose wheels want’d greazing. It rumbled on in a hoarse rough manner. There was a good deal of ingenious Talk in them, but it was thrown together in a jumbled confused order. He believed the Dr. wrote it in a great Pannick. He added farther that Arminians, however stiffly they maintain their opinions in health, always, he takes notice, retract when they come to Die, and chose to die Calvinists.—Sat out for Braintree and arrived about sun set. Spent the Evening partly at home and partly at the Drs.
      
      
       
        
   
   Josiah Adams (1696–1802) was a younger brother of Deacon John Adams; he moved from Braintree to Mendon in 1735 (A. N. Adams, Geneal. Hist. of Henry Adams of BraintreeAndrew N. Adams, A Genealogical History of Henry Adams, of Braintree, Mass., and His Descendants, Rutland, Vt., 1898., p. 395; Quincy, First Church, MS Records).


       
       
        
   
   The Expected Dissolution of All Things, a Motive to Universal Holiness, Boston, 1755, comprises two sermons preached by Mayhew on the Sunday following the earthquake of 18 Nov. 1755. They were intended as “a religious improvement of these visitations of divine providence” (p. 58), and to a modern eye seem sufficiently orthodox.


       
       
        
   
   Dr. Elisha Savil (this name is variously spelled in contemporary records) and his wife, the former Ann Adams, a niece by blood of both of JA’s parents. At this time the Savils rented the more southerly of the two cottages on Deacon John Adams’ farm at the foot of Penn’s Hill in the North Precinct of Braintree. The cottages were separated by only a cartway; on the northern side was the home of JA’s parents, now known as the John Adams Birthplace; and on the southern, the home of JA and AA after their marriage in 1764, now known as the John Quincy Adams Birthplace. Owned by descendants of the two Presidents until 1940, when they were presented to the City of Quincy, the Birthplaces (at 129 and 131 Franklin Street) are open to the public under the care of the Quincy Historical Society. See HA2, The Birthplaces of Presidents John and John Quincy Adams, Quincy, 1936 (repr. from Old-Time New England, 26:79–99 [Jan. 1936]); and Quincy Historical Society, A Brief Story of the Birthplaces of the Presidents John and John Quincy Adams, Quincy, Mass., Quincy, 1954. While the present volume was in press the Quincy Historical Society published The President John Adams and the President John Quincy Adams Birthplaces, by Waldo C. Sprague, Quincy, 1959, much the fullest historical and descriptive account of these houses yet written.


       
      
      

      18 Thurdsday.
      
      
       A cloudy morning. Spent the afternoon at my Uncles, and part of the Evening at the Doctor’s.
      
      
       
        
   
   Ebenezer Adams (1704–1769?), youngest brother of Deacon John Adams; his wife was Ann, sister of Susanna Boylston, JA’s mother; their daughter Ann was Mrs. Elisha Savil, mentioned in the preceding note (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 685, 766, 815).


       
      
      

      19 Fryday.
      
      
       A rainy morning. Went down in the afternoon, to the Point. Spent the afternoon and Evening and lodged with my dear Friend Cranch, in the usuall social friendly Strain.
      
      
       
        
   
   Richard Cranch (1726–1811), who in 1762 became AA’s brother-in-law before her marriage to JA. Cranch conducted a glass manufactory at a settlement called Germantown (from the German artisans who worked there), on a point of land forming Town River Bay in Braintree, now Quincy (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 490).


       
      
      

      20 Saturday.
      
      
       After breakfast, rode to my Uncle Hunts, dined there, came Home, went to see my Aunt Owen, drank Tea at Deacon Webbs with Mrs. Nabby Webb. Came home. Spent the evening at the Drs.
      
      
       
        
   
   JA’s aunt Hannah Adams had married Benjamin Owen of Braintree, 1725; his aunt Bethiah Adams had married Ebenezer Hunt of Weymouth, 1737 (A. N. Adams, Geneal. Hist. of Henry Adams of BraintreeAndrew N. Adams, A Genealogical History of Henry Adams, of Braintree, Mass., and His Descendants, Rutland, Vt., 1898., p. 395).


       
      
      

      21 Sunday.
      
      
       Vernal Equinox. Heard Mr. Wibird preach two excellent Discourses from Eccles. 9.12. Spent the Evening at Mr. Wibirds with Messrs. Quincy, Cranch, Savel, in Conversation upon the present Scituation of publick affairs. Mr. Quincy exerted his Talents in the most Eloquent Harrangue. Mr. Cranch quoted the bishop of Quebecks Letter concerning the french Missionaries among the Indians. Some, he says, are very good men.
      
      
       
        
   
   Rev. Anthony Wibird (1729–1800), minister in the North Precinct of Braintree (afterward Quincy) from 1754 until his death.


       
       
        
   
   Presumably the elder Josiah Quincy (1710–1784), more often referred to in this Diary as Colonel Quincy.


       
       
        
   
   A confusing and perhaps confused reference. CFA’s explanation (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:11, note) is not satisfactory, since “A Letter from Canada,” which he cites and which was printed in the Boston Evening Post, 8 Sept. 1755, was not written by the Bishop of Quebec and did not purport to be from his hand. (It is a transparent fabrication, designed to stir up anti-French and anti-Catholic feeling in New England.) But the discussion at Parson Wibird’s house no doubt related to the activities of such men as Le Loutre, the Bishop of Quebec’s vicar-general in maritime Canada. Le Loutre’s work among the French Neutrals, or Acadians, had led directly to their enforced exile from Nova Scotia in 1755. Shiploads of these unfortunate people were arriving at intervals in Boston Harbor during 1755–1756, and they were naturally the subject of frequent conversation. See Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:28–31; Francis Parkman, Montcalm and Wolfe, Boston, 1907, vol. 1: chs. 4, 8; Lawrence H. Gipson, The British Empire before the American Revolution, Caldwell, Idaho, and N.Y., 1936– , vol. 6: chs. 8–10.


       
      
      

      22 Monday.
      
      
       A fair but cool morn. Mounted for Boston, arrived about 11 o’clock, went to friend Wm. Belchers, drank a bowl of punch, dined at my Uncle Sympsons, rode to Cambridge, drank Tea with Tom Went-worth. Spent the Evening partly at Hills Chamber, partly at Slewmans Sluman’s, and partly at Trumbles Trumbull’s and partly at Harry Hills. Lodged with John Hill.
      
      
       
        
   
   Nathan Simpson, a blacksmith of Boston, who in 1740 had married Mary, sister of Susanna (Boylston) Adams, JA’s mother (NEHGRNew England Historical and Genealogical Register., 7 [1853]:146, 150).


       
      
      

      23 Tuesday.
      
      
       A fine morn. Breakfasted with Slewman at Prentices, mounted for Braintree, arrived about 1, dined, went to Dr. Millers, to see friend Sam. Drank Tea there with Mrs. Veasey and Mrs. Mary Miller, stopped in my return at Dr. Marshes, smoked a pipe there, came home, went to my Uncles and spent the Evening. Returned home and went to bed.
      
      
       
        
   
   Samuel Miller, Harvard 1756, was a son of Ebenezer Miller, D.D., Oxford 1747, for many years minister of Christ Church, the first Episcopal church in Braintree (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 7:93–100).


       
       
        
   
   The Veaseys (also spelled Veazie, Vesey, &c.) were a numerous family in Braintree, some of whom were prominent in the affairs of Christ Church (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 248–249).


       
      
      

      24 Wednesday.
      
      
       Sat out for Worcester. Dined at Dedham and rode from thence in the rain to Mendon, supped and lodged at Josiah Adamses.
      
      

      25 Thurdsday.
      
      
       Rode to Uxbridge. Tarried at my Uncle Webbs and lodged with Mr. Nathan Webb.
      
      

      26 Fryday.
      
      
       A delightful morning. Rode to Grafton, dined at Josiah Rawsons. He exerted his rawsonian Talents concerning the felicity of Heaven. I sat and heard for it is vain to resist so impetuous a Torrent. Proceeded to Worcester, drank Tea at Mr. Maccarty’s and spent the evening at Major Gardiner’s.
      
       

      27 Saturday.
      
      
       The Stream of Life sometimes glides smoothly on, through flowry meadows and enamell’d planes. At other times it draggs a winding reluctant Course through offensive Boggs and dismal gloomy Swamps. The same road now leads us thro’ a spacious Country fraught with evry delightful object, Then plunges us at once, into miry Sloughs, or stops our passage with craggy and inaccessible mountains. The free roving Songster of the forest, now rambles unconfin’d, and hopps from Spray to Spray but the next hour perhaps he alights to pick the scattered Grain and is entangled in the Snare. The Ship, which, wafted by a favourable gale, sails prosperously upon the peaceful Surface, by a sudden Change of weather may be tossed by the Tempest, and driven by furious, opposite winds, upon rocks or quicksands. In short nothing in this world enjoys a constant Series of Joy and prosperity.
      
      

      28 Sunday.
      
      
       Heard Mr. Maccarty, spent the Evening at Coll. Chandlers, in Conversation concerning Lands and Farms &c.
      
      

      29 Monday.
      
      
       A little hail and rain fell to Day. We find our Selves capable of comprehending many Things, of acquiring considerable Degrees of Knowledge by our slender and contracted Faculties. Now may we not suppose our minds strengthened, and Capacities dilated, so as fully to comprehend this Globe of Earth, with its numerous appendages? May we not suppose them further enlarged to take in the Solar System, in all its relations? Nay why may we not go further and suppose them increased to comprehend the Whole created Universe, with all its inhabitants, their various Relations, Dependencies, Duties and necessities. If this is supposeable, then a Being of such great Capacity, in-dowed with sufficient Power, would be an accomplished Judge of all rational Beings ... would be fit to dispense rewards to Virtue and Punishments to Vice.
      
      
       
        
   
   Suspension points in MS.


       
      
      

      30 Tuesday.
      
      
       A fair day. Drank Tea and spent the Evening at Mr. Putnams, with Mr. Maccarty, very Sociably.
      
       

      31 Wednesday.
      
      
       A cool morning. Drank Tea with the Ladies at the Judges. Spent the Evening at Gardiners with the Coll., Mr. Putnam and Thayer.
      
     